 1
   Anne M. Bevington, Esq. (SBN 111320)
 2 Tino X. Do, Esq. (SBN 221346)
   Allan D. Shuldiner (SBN 252259)
 3 SALTZMAN & JOHNSON LAW CORPORATION
   1141 Harbor Bay Parkway, Suite 100
 4 Alameda, CA 94502
   Telephone: (510) 906-4710
 5 Email: abevington@sjlawcorp.com
   Email: tdo@sjlawcorp.com
 6 Email: ashuldiner@sjlawcorp.com

 7 Attorneys for Plaintiffs / Counter-Defendants,
   Pension Plan for Pension Trust Fund for Operating Engineers, et al.
 8

 9 Roger M. Mason, Esq. (CA Bar No. 107486)
   SWEENEY, MASON, WILSON & BOSOMWORTH
10 A Professional Law Corporation
   983 University Avenue, Suite 104C
11 Los Gatos, CA 95032
   Telephone: (408) 356-3000
12 Facsimile: (408) 354-8839
   rmason@smwb.com
13
   Attorneys for Defendant / Counter-Plaintiff Tri-County Grading & Paving, Inc.
14
   Ronald W. Brown, Esq. (SBN 107340)
15 rbrown@cookbrown.com
   Barbara A. Cotter, Esq. (SBN 142590)
16 bcotter@cookbrown.com
   Cook Brown, LLP
17 2407 J Street, Second Floor
   Sacramento, CA 95816
18 Telephone: (916) 442-3100
   Facsimile: (916) 442-4227
19
   Attorneys for Defendant Tricounty Excavation, Inc.
20

21                                                  UNITED STATES DISTRICT COURT
22                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
23 PENSION PLAN FOR PENSION TRUST                                                    Case No.: 3:19-cv-06653-VC
   FUND FOR OPERATING ENGINEERS, et al.,
24                                                                                   JOINT STIPULATION TO CONTINUE
                  Plaintiffs,                                                        BRIEFING AND HEARING SCHEDULE
25
                                                                                     FOR PLAINTIFF’S MOTION TO DISMISS
          v.                                                                         COUNTERCLAIM; [PROPOSED] ORDER
26
   TRICOUNTY EXCAVATION, INC., a
27 California corporation; TRI COUNTY
   GRADING & PAVING, INC., a California
28
                                                                 1
     JOINT STIPULATION TO CONTINUE BRIEFING AND HEARING SCHEDULE FOR PLAINTIFF’S
     MOTION TO DISMISS COUNTERCLAIM
                               P:\CLIENTS\OE3WL\CASES\Tri County Grading & Paving, Inc\Pleadings\Word Versions + Fillable PDFs\TCGP - Joint Stipulation to Continue
     Case No. 3:19-cv-06653-VC                                                                                           Briefing and Hearing Dates for MTD v1.doc
 1 corporation,                                                                      Date:                 January 30, 2020
                                                                                     Time:                 10:00 a.m.
 2                          Defendants.                                              Courtroom:            4, 17th Floor
                                                                                                           450 Golden Gate Ave.
 3
                                                                                                           San Francisco, CA 94102
 4                                                                                   Judge:                Hon. Vince Chhabria

 5                                                                                   Complaint filed:             October 16, 2019
                                                                                     Trial Date:                  Not Set
 6

 7

 8 TO THE CLEK OF THE UNITED STATES DISTRICT COURT:

 9              Pursuant to U.S.D.C. Northern District of California Local Rule 6-2, Plaintiffs Pension Plan

10 for Pension Trust Fund for Operating Engineers, et al., by and through their undersigned counsel,

11 Defendant Tri-County Grading & Paving, Inc., by and through its undersigned counsel, and

12 Defendant Tricounty Excavation, Inc., by and through its undersigned counsel, hereby stipulate and

13 agree, subject to the approval of the Court, that the briefing and hearing date for Plaintiffs’ Motion

14 to Dismiss TCGP’s Counterclaim be continued for fourteen (14) days.

15              Good cause exists for this stipulation as Defendants’ Opposition(s) to the Motion are

16 currently due on January 2, 2020, and counsel for Defendants are out of the office due to pre-

17 planned holiday vacations. The parties request that the Court continue the briefing and hearing

18 dates for Plaintiff’s Motion to Dismiss as follows:

19          January 16, 2020 - Defendants’ deadline to file Oppositions;

20          January 23, 2020 - Plaintiffs’ deadline to file Reply

21          February 13, 2020 - hearing on Plaintiff’s Motion to Dismiss.

22

23 DATED: December 23, 2019                                                     SALTZMAN & JOHNSON LAW
                                                                                CORPORATION
24
                                                                       By:                                            /S/
25
                                                                                Tino X. Do
26                                                                              Attorneys for Plaintiffs

27

28
                                                                 2
     JOINT STIPULATION TO CONTINUE BRIEFING AND HEARING SCHEDULE FOR PLAINTIFF’S
     MOTION TO DISMISS COUNTERCLAIM
                               P:\CLIENTS\OE3WL\CASES\Tri County Grading & Paving, Inc\Pleadings\Word Versions + Fillable PDFs\TCGP - Joint Stipulation to Continue
     Case No. 3:19-cv-06653-VC                                                                                           Briefing and Hearing Dates for MTD v1.doc
 1

 2 DATED: December 23, 2019                                                     SWEENEY, MASON, WILSON &
                                                                                BOSOMWORTH
 3
                                                                       By:                                            /S/
 4
                                                                                Roger M. Mason
 5                                                                              Attorneys for Defendant Tri-County Grading &
                                                                                Paving, Inc.
 6

 7
     DATED: December 23, 2019                                                   COOK BROWN, LLP
 8

 9                                                                     By:                           /S/
                                                                                Ronald W. Brown
10                                                                              Attorneys for Defendant Tricounty Excavation,
11                                                                              Inc.

12

13                                                  CERTIFICATION RE: SIGNATURES
14              I attest that concurrence in the filing of this document has been obtained from the other
15 Signatory.

16
     DATED: December 23, 2019
17

18
                                                                       By:                                            /S/
19                                                                              Tino X. Do

20

21

22

23

24

25

26
27

28
                                                                 3
     JOINT STIPULATION TO CONTINUE BRIEFING AND HEARING SCHEDULE FOR PLAINTIFF’S
     MOTION TO DISMISS COUNTERCLAIM
                               P:\CLIENTS\OE3WL\CASES\Tri County Grading & Paving, Inc\Pleadings\Word Versions + Fillable PDFs\TCGP - Joint Stipulation to Continue
     Case No. 3:19-cv-06653-VC                                                                                           Briefing and Hearing Dates for MTD v1.doc
 1              Having reviewed the above Stipulation, and good cause appearing, the parties’ request to

 2 continue the briefing and hearing dates for Plaintiffs’ Motion to Dismiss is approved.

 3              IT IS SO ORDERED.

 4 DATE:             December 30, 2019

 5                                                                               The Hon. Vince Chhabria
                                                                                 U.S. District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                 4
     JOINT STIPULATION TO CONTINUE BRIEFING AND HEARING SCHEDULE FOR PLAINTIFF’S
     MOTION TO DISMISS COUNTERCLAIM
                               P:\CLIENTS\OE3WL\CASES\Tri County Grading & Paving, Inc\Pleadings\Word Versions + Fillable PDFs\TCGP - Joint Stipulation to Continue
     Case No. 3:19-cv-06653-VC                                                                                           Briefing and Hearing Dates for MTD v1.doc
